Citation Nr: 1031810	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  05-40 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cervical strain 
(claimed as a neck injury).

2.  Entitlement to service connection for a disability manifested 
by locking up of the left ring and little fingers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The Veteran had active service from July 1969 to July 1973.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  A videoconference Board hearing was held in July 2008 
before the undersigned Acting Veterans Law Judge and a copy of 
the hearing transcript has been added to the record.

In September 2008, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  A review of the claims file shows that 
there has been substantial compliance with the Board's remand 
directives. 

Unfortunately, as will be explained below, this appeal is 
REMANDED again to the RO/AMC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran is seeking service connection for cervical strain 
(claimed as a neck injury) and for a disability manifested by 
locking of the left ring and little fingers.  After a careful 
review of the evidence of record, the Board finds that the claim 
must be remanded again for additional development prior to 
deciding the claim.

The Veteran alleges that, while in service in 1971, he fell off 
of scaffolding which was 10-12 feet high and injured the fingers 
of his left hand, his back and his neck when he fell.  Service 
treatment records do not show any treatment for a fall from 
scaffolding in 1971.  They show instead that, in September 1971, 
the Veteran was treated for a laceration of the left ring finger 
at the emergency room of the U.S Air Force Hospital at Little 
Rock Air Force Base.  

The claim was remanded previously in September 2008 to request 
any outstanding treatment records from the hospital at Little 
Rock Air Force Base and the Veteran's personnel records.  In this 
regard, the Board notes that a request for additional treatment 
at the hospital in Little Rock Air Force Base in 1971 yielded a 
negative response in November 2008.  The Veteran's service 
personnel records have been associated with the claim file.  

As noted, service treatment records are silent for any treatment 
for injuries to the neck or back related to a fall from 
scaffolding.  While there is treatment for laceration of the left 
finger, there is no notation that this was the result of a fall 
from scaffolding.  Moreover, while service treatment records show 
treatment for repeated low back strain, none of the records show 
that the treatment is related to a fall from scaffolding.  
Additionally, despite the Veteran's testimony to the contrary, a 
review of his service personnel records does not show that he was 
placed on 30-day convalescent leave and limited duty at any point 
during active service.

Nonetheless, the Board notes that the Veteran is competent to 
report that he incurred an injury in service.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, he has stated 
consistently that he fell off a scaffolding while in service.  
Indeed, as early as July 1980, while seeking treatment for his 
back, the Veteran reported that he had fallen off a scaffolding 
while in service.  Significantly, the treatment records showing 
his reports of a fall from scaffolding in service predate the 
Veteran's claim for service connection for cervical strain.  The 
Veteran's allegations and description of his fall while in 
service have been consistent.  

The Board recognizes that the Veteran initially did not report 
that he injured his neck during the fall.  Indeed, during all of 
the early reports of the fall, the Veteran only reported injuring 
his back and left finger.  At his videoconference hearing, 
however, the Veteran testified that he had injured his neck 
during the fall and had experienced pain since service.  In this 
regard, the Board notes that records of November 1980 and 
February 1983 show the Veteran complained of neck pain.  

After reviewing the evidence as a whole, the Board finds that the 
Veteran's allegations of a fall while in service are credible.  
Moreover, as the Veteran is competent to state he injured his 
neck during the fall, the Board accepts the Veteran's assertion 
that he injured his neck during active service.

Having found that the Veteran's allegation that he injured his 
neck in service to be credible, the Board notes that there are 
conflicting medical opinions of record concerning the alleged 
etiological relationship between the neck injury and active 
service.  In March 2002, a VA examiner stated that the Veteran's 
cervical spine abnormality was more likely than not related to 
his old injury sustained in 1971 when he fell off scaffolding 
while working as an aircraft mechanic.  A January 2005 VA 
examination showed a diagnosis of cervical strain secondary to 
disk protrusion, C3-4, C4-5, C5-6 with minimal to mild central 
spinal canal stenosis from congenital small AP diameter due to 
short pedicles.  In April 2006, a VA examiner diagnosed the 
Veteran as having cervical strain secondary to disk protrusion, 
C3-4, C4-5, and C5-6 with minimal to mild central spinal canal 
stenosis from congenital small AP diameter due to short pedicles.  
This VA examiner opined that the Veteran's cervical spine strain 
was less likely than not related to service-connected herniated 
disk, L4-5, right postoperative and noted that there was evidence 
the Veteran's condition was primary and not secondary to the 
lumbar spine as the MRI showed the condition was due to 
congenital small AP diameter/short pedicles.  In an April 2007 
letter, the Veteran's private physician stated that the Veteran's 
cervical spine injury was related to the low back injury 
sustained in service.  

Because the medical evidence is in conflict regarding the 
etiology of the Veteran's cervical spine disability, the Board 
finds that a new examination is needed to attempt to resolve this 
conflict.  While the March 2002 VA examiner and the Veteran's 
private physician stated that the Veteran's cervical strain was 
due to his in service fall, neither provided a rationale for 
their opinions.  As such, these opinions are not adequate for VA 
purposes.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  Moreover, the Board notes that the Veteran has been 
diagnosed as having what appears to be a congenital defect.  
Indeed, the record reflects MRI findings showing congenital small 
AP diameter due to short pedicles.  Additionally, the VA examiner 
found in April 2006 that the Veteran's cervical spine strain was 
due to congenital small AP diameter/short pedicles.  

The Board observes in this regard that, under applicable laws and 
regulations, congenital or developmental defects are not diseases 
or injuries for VA compensation purposes and generally cannot be 
service-connected.  38 C.F.R. § 3.303(c); see also 38 C.F.R. § 
4.9.  Service connection still is permissible for such a disorder 
in the limited circumstance when there has been aggravation of a 
pre-existing condition during service by superimposed disease or 
injury.  See VAOPGCPREC 82-90 (July 18, 1990).  See also Monroe 
v. Brown, 4 Vet. App. 513, 514-15 (1993), and Carpenter v. Brown, 
8 Vet. App. 240, 245 (1995).  This question was not addressed in 
the April 2006 VA examination, however.  Accordingly, the case 
must be returned to the RO for another VA examination.  The 
record contains two medical opinions which are inadequate for 
appellate review and one opinion which did not discuss the 
effects of the in-service injury on the congenital small 
pedicles.  VA is obligated to provide an adequate examination 
once it chooses to administer one.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  Therefore, a new examination is 
needed.  

In regard to the service connection claim for a disability 
manifested by locking of the left ring and little finger, the 
Board finds that additional development also is necessary.  The 
Board notes that VA outpatient treatment records dated in January 
2001 show that the Veteran was diagnosed as having RF/SF trigger 
fingers which the examiner found may have been caused by his in-
service injury.  A VA medical opinion dated in March 2001 
concluded that the Veteran's left ring and small finger 
disabilities are less likely than not secondary to his scar of 
the left finger.  The VA examiner reasoned that the Veteran most 
likely had Dupuytren's contracture which were more frequent in 
all fingers of the hand but most frequently in the fourth and 
fifth fingers.  A VA examination report of January 2005 shows 
that the Veteran has been diagnosed as having residuals of a 
laceration of the left ring finger with scar but no current 
evidence of functional impairment and tenosynovitis of the left 
ring and little finger, intermittent, and by history, last 
episode of locking a year ago.  

The Board notes that the VA examiner stated in March 2001 that 
the Veteran's left finger disability was not due to his in-
service injury but rather to Dupuytren's contracture.  There is 
no indication anywhere in the medical evidence of record, 
however, that the Veteran has been diagnosed as having 
Dupuytren's contracture.  In fact, the VA examiner did not 
include a diagnosis of Dupuytren's contracture in the March 2001 
examination report.  On the other hand, the Veteran has been 
diagnosed as having tenosynovitis.  There is no opinion of record 
whether the Veteran's tenosynovitis is due to his in-service 
injury.  Finally, the Board notes that the January 2001 opinion 
that the Veteran's trigger finger may be due to his injury in 
service is not reliable as it is a speculative opinion.  
Therefore, this opinion is not adequate to decide the Veteran's 
claim.  A number of Court cases have discussed weighing medical 
opinion evidence.  See, for example, Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992), and Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Accordingly, the Board finds that a new medical 
opinion is needed which addresses the etiology of the Veteran's 
claimed left ring and small finger disability.  

The RO/AMC also should attempt to obtain the Veteran's up-to-date 
VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service 
representative and request that they 
identify all VA and non-VA clinicians who 
have treated him for cervical strain 
and/or for a disability manifested by 
locking up of the left ring and little 
fingers.  Advise the Veteran not to submit 
copies of medical records he already has 
submitted in support of his claims.  
Obtain all VA treatment records that have 
not been obtained already.  Once signed 
releases are obtained from the Veteran, 
obtain any private treatment records that 
have not been obtained already.  A copy of 
any response, to include a negative reply 
and any records obtained, should be 
included in the claims file.

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current nature and etiology of his 
cervical spine disability. The claims file 
must be made available to the examiner for 
review.  Based on a review of the claims 
file, to include specifically the April 
2006 VA examination showing a finding of 
congenital small AP diameter/small 
pedicles, and the results of the Veteran's 
physical examination, the examiner should 
be asked to provide an opinion whether it 
is at least as  likely as not (i.e., a 
50 percent or greater probability) that 
any current cervical spine disability 
began during service or is related to 
active service.  The examiner also should 
be asked to opine whether, if the Veteran 
had a congenital defect which existed 
prior to active service, there was a 
superimposed injury or disease in service 
that resulted in additional cervical spine 
disability.  The examiner is advised that 
the Board has accepted as credible the 
Veteran's report of an in-service neck 
injury.  A complete rationale must be 
provided for any opinion expressed.

3.  Schedule the Veteran for an orthopedic 
examination to determine the etiology of 
his disability manifested by locking of 
the left ring and small fingers.  The 
claims file must be made available to the 
examiner for review.  The examiner must 
identify all of the Veteran's current 
disabilities of the left ring and small 
fingers.  Specifically, the examiner must 
confirm whether the Veteran has 
Dupuytren's contracture.  Based on a 
review of the claims file and the results 
of the Veteran's physical examination, The 
examiner should be asked to provide an 
opinion whether it is at least as likely 
as not (i.e., a 50 percent or greater 
probability) that any currently diagnosed 
disability of the left ring and small 
fingers, to include tenosynovitis, if 
present, is related to the Veteran's in-
service injury to the left ring finger.  A 
complete rationale must be provided for 
any opinion expressed.  

4.  Thereafter, readjudicate the claims of 
service connection for cervical strain 
(claimed as a neck injury) and for a 
disability manifested by locking up of the 
left ring and little fingers.  If the 
benefits sought on appeal remains denied, 
the Veteran and his service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

